PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shalunov et al.
Application No. 14/758,960
Filed: 2 Jul 2015
For: PASSIVE SOCIAL NETWORKING USING LOCATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed November 18, 2021.  

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

This application became abandoned August 22, 2018, for failure to file an appeal brief within two months from the date of receipt of the notice of appeal on June 21, 2018. No extensions of time were obtained under 37 CFR 1.137(a). On March 1, 2019, the Office mailed a Notice of Abandonment. 

On February 25, 2021, petitioner filed a petition under 37 CFR 1.137(a), accompanied by the petition fee, a reply in the form of an RCE and submission, and a statement of unintentional delay. On June 18, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. On November 18, 2021, petitioner filed the present renewed petition under 37 CFR 1.137(a), including a statement regarding the extended period of delay and a $740 fee for a three-month extension of time for response.

Initially, the Office notes that the petitions under 37 CFR 1.137(a) filed on February 25, 2021 and November 18, 2021, are signed by a registered patent practitioner. The Office further notes Open Garden, Inc. is identified as the applicant in this application. Skyblu, Inc. provided a statement under 37 CFR 3.73 and a power of attorney in the application on February 25, 2021. Skyblu, the assignee, is not the original applicant nor is the applicant of record in this application. 

MPEP 325(II) provides that “[a]n assignee who is not the original applicant must become the applicant under 37 CFR 1.46(a) in order to request or take action in a patent application.” “A request to change the applicant under 37 CFR 1.46(c)(2) must be filed and must be accompanied by an application data sheet under 37 CFR 1.76 specifying the applicant in the applicant information section and comply with 37 CFR 3.71  and 37 CFR 3.73.” Id.1
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present renewed petition does not satisfy requirement (3). 

Specifically, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay and additional information regarding the extended period of delay; however, the statement does not provide a sufficient explanation of the facts and circumstances by the relevant party to support a conclusion that the entire period delay was unintentional. Therefore, the Office is requiring additional information regarding whether the delay was unintentional on renewed petition. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(1) the delay in reply that originally resulted in the abandonment (due date to abandonment);
(2) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application (discovery of abandonment to filing initial petition); and
(3) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application (dismissals to filing renewed petitions). 

When addressing these three periods of delay, petitioner is reminded that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. A statement from Skyblu, explaining the events that transpired resulting in the abandonment of the application on behalf of Open Garden, Inc. is insufficient. Open Garden is the relevant party having the right or authority to file the response in the above-identified application. Therefore, it is the action or inaction of Open Garden that is relevant in determining whether the delay was unintentional. Open Garden must provide a statement discussing with specificity the facts and circumstance regarding the delay in filing a reply that resulted in the abandonment of the application (i.e., the first period of delay). Additionally, Open Garden must explain when and how it discovered the application was abandoned and the steps it took to revive the application (i.e., the second period of delay). Open Garden’s statement must cover the period of delay up to the assignment to Skyblu on February 24, 2021. Open Garden must show why the Office should not consider its actions (or inaction) intentional delay precluding revival of the application. Thus, a question remains as to whether the delay from the events that transpired up to the date of the assignment to Skyblu was the result of unintentional delay on the part of Open Garden. 

A deliberate course of action to delay the revival of an application is the antithesis of unintentional delay. Prior to the assignment to Skyblu, Open Garden was free to deal with the application as it willed, including whether to submit a timely reply or revive the abandoned application. Skyblu, the assignee and successor in title, is bound by the delay resulting from Open Garden’s business decisions, actions, or inactions, including those that led to the failure to file a timely reply, and the delay in filing a petition to revive the application. Diligence on the part of Skyblu or lack of awareness will not excuse or overcome any intentional delay on the part of Open Garden.

Skyblu’s delay is relevant from the date it acquired ownership and had the authority to take action in this application forward. Skyblu must also provide a statement indicating when and how it discovered the application was abandoned for failure to file a timely response period. Skyblu must discuss the facts and circumstance that contributed to any delay from the date of the assignment to the filing of the petitions under 37 CFR 1.137(a).

Petitioner is reminded that where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes its mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:




By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web2 

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
 


    
        
            
    

    
        1 Any request under 37 CFR 1.46(c)(2) must be submitted in a separate paper as such request is decided by a different branch of the USPTO.
        
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).